Citation Nr: 1022758	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected traumatic amputation of the left forefoot, 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a disability of the 
right knee, to include as secondary to the service-connected 
traumatic amputation of the left forefoot.

3.  Entitlement to service connection for a disability of the 
left knee, to include as secondary to the service-connected 
traumatic amputation of the left forefoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, service connection for a left 
knee condition and a right knee condition was denied, as was 
entitlement to a rating in excess of 30 percent for the 
service-connected traumatic amputation of the left forefoot.  

In September 2006, after the case was certified to the Board, 
the Veteran submitted additional medical evidence pertinent 
to his claims of entitlement to an increased disability 
rating for the service-connected left forefoot amputation and 
service connection for right and left knee disabilities.  
Because pertinent evidence was submitted directly to the 
Board after the appeal had been certified, the RO has not yet 
considered this evidence.  Under the provisions of 38 C.F.R. 
§ 20.1304(c), pertinent evidence submitted on appeal must be 
initially reviewed by the Agency of Original Jurisdiction 
(AOJ) unless a valid waiver of consideration has been 
received.  No such waiver was received in the instant case.  
Accordingly, to accord due process to the Veteran, this 
matter requires remand.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Notwithstanding the lack of a waiver with regard to the newly 
submitted evidence, the content of the evidence indeed 
requires additional evidentiary development, such that a 
remand is necessary regardless of whether the Veteran had 
submitted this evidence with a waiver of RO review in the 
first instance.  

In Congressional correspondence received at the Board in May 
2007, it was noted that the Veteran's declining health had 
forced him to stop working.  This correspondence raises the 
issue of entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU); 
however, it does not appear that the RO has addressed this 
matter.  In light of the foregoing, the issue of entitlement 
to a TDIU is referred to the RO for appropriate action.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for the 
service-connected traumatic amputation of the left forefoot.  
The Veteran also seeks service connection on a secondary 
basis for disabilities of both knees.  

The Veteran maintains that he has additional pain in the left 
foot, more difficulty walking as a result of the amputation, 
and has developed secondary disabilities of the knees as a 
result of an altered gait for many years.  

At a VA examination in October 2003, the examiner noted 
evidence of abnormal weight bearing, such as a large callous 
to the distal aspect of the left foot as well as unusual shoe 
wear to the heel of both shoes.  Despite these findings, the 
examiner opined there was no service connection between the 
left foot injury/amputation and a knee or ankle condition 
simply because there was no radiographic evidence of 
degenerative joint disease (DJD) of either knee.  
Notwithstanding the lack of objective findings on x-ray, the 
examiner did, however, note that there were objective 
findings of painful motion crepitus and popping in both knees 
on examination.  

The examiner's opinion is inadequate because the examiner 
essentially determined that the Veteran did not have 
degenerative joint disease of the knees, and therefore, the 
Veteran's knee pain was unrelated to the service-connected 
disability.  The examiner indicated that the Veteran did not 
have arthritis of the knees, but did not rule out any other 
disability of the knees.  Thus, another VA examination is 
required, preferably by an orthopedic physician and/or a 
neurologist, to determine whether the Veteran has a current 
disability of the right and/or left knee, and if so, whether 
it is caused by or aggravated by the service-connected 
traumatic left forefoot amputation.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in October 2003, it is expected that any 
such an examination will be adequate as to the purpose for 
which it was administered, which in this case was to obtain 
an opinion as to etiology of any current knee disability.  
That was not accomplished with respect to the October 2003 VA 
examination.  

In light of the foregoing, the matter must be remanded to the 
RO to schedule the Veteran for another VA examination to 
determine the likely etiology of any current knee disability.  

Importantly, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted in the Introduction Section above, the Veteran 
submitted a copy of a July 2006 private examination report 
from V.S., MD, a neurologist in Monroe, Louisiana.  That 
report, an initial office visit, notes that the Veteran was 
referred to evaluate multiple neurological symptoms.  The 
report notes the history of the initial foot injury in 
service in 1977 with partial excision of the foot with 
amputation of the toes.  The examiner noted that although the 
Veteran had a smaller left leg due to the amputation of the 
forefoot, he did well for many years and was independent.  
However, in approximately 2004, the Veteran had an accidental 
fall, and since that time, he had been having recurrent pain 
radiating from the lower lumbar region to both lower 
extremities.  That pain had lightening characteristic, was 
intermittent in nature and with an intensity of 10/10.  The 
Veteran reported increasing frequency and sharp pain 
radiating to the right lower extremity along with left lower 
extremity.  The Veteran also reported right hemibody weakness 
since approximately 2004, but denied history of stroke or 
seizure activity which could have prompted the hemibody 
weakness.  X-rays done at VA medical centers were all 
negative, according to the Veteran.  He was referred to the 
neurologist to rule out multiple sclerosis.  

On examination, tone was decreased in both upper as well as 
lower extremities more so in the proximal group of muscles 
with diminished DTR.  Sensory examination shows a marked loss 
of vibration sense up to the knee on the right leg and up to 
the mid-leg on the left with some loss of temperature 
sensation up to the ankle bilaterally.  He was markedly 
ataxic because of the amputated foot, and the examiner noted 
that it was difficult to evaluate the Veteran's ability to 
perform ambulation activities.  The examiner's impression was 
that the Veteran had been having progressively worsening 
weakness as well as ataxia; he was status post toe amputation 
on the left foot.  Current examination showed evidence of 
proximal weakness associated with ataxia and sensory 
polyneuropathy.  

The report indicated that the Veteran would undergo an 
EMG/nvc study to document neuropathy and to rule out 
radiculopathy.  

There is no additional evidence in the claims file to 
indicate the results of these studies, or, if these studies 
were ever performed.  Furthermore, there is no current 
medical opinion as to the current nature and severity of the 
Veteran's service-connected traumatic left forefoot 
amputation.  This is now necessary given the notation in the 
July 2006 medical report that the Veteran suffered a fall in 
approximately 2004 that not only increased his left foot 
pain, but may have actually caused additional injury which 
may have been caused by, or is being aggravated by, the 
service-connected traumatic left forefoot amputation.  





Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file, all private treatment 
records, including treatment records from 
the Neurodiagnostic Clinic in Monroe 
Louisiana showing treatment by Dr. V.S. 
since July 2006.

2.  After completion of #1 above, schedule 
the Veteran for VA orthopedic and 
neurologic examinations, preferably by an 
orthopedic physician and/or a neurologist 
in light of the nature of this claim, to 
determine (a) the current severity of the 
service-connected traumatic amputation of 
the left forefoot, and (b), whether there 
are any additional disabilities of the 
lower extremities, including, but not 
limited to disabilities of the knees, that 
are caused by, or aggravated by, the 
service-connected left foot amputation.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should state whether the service-
connected status post amputation of the 
forefoot was proximal to the metatarsal 
bones (with more than one-half of 
metatarsal loss) and whether the severity 
of the service-connected status post 
traumatic amputation of the left forefoot 
more nearly approximates that of loss of 
use of the foot.  In so opining, the 
examiner should keep in mind that loss of 
use of the foot is held to exist when no 
effective function remains other than that 
which would be equally well served by an 
amutation stump with use of a suitable 
prosthetic appliance.  The determination 
will be made on the basis of the actual 
remaining function, such as balance and/or 
propulsion, in the case of a foot.  See 
38 C.F.R. § 3.350(a)(2).

Determine whether the Veteran has current 
disabilities of the knees, and if so, 
whether they were caused by, or aggravated 
by, the service-connected left forefoot 
amputation.  The examiner should also 
determine if the Veteran's fall in 2004 
caused additional disability, and if so, 
to what extent the additional disability 
is related to the service-connected 
traumatic forefoot amputation.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
determine the following:  What orthopedic 
and neurologic disabilities of the lower 
extremities, including but not limited to 
the right and left knees, exist?  For all 
orthopedic and neurologic disabilities of 
the lower extremities that are identified, 
is it at least as likely as not (a 50 
percent or greater likelihood) that such 
disability was caused by, is aggravated by 
or is otherwise related to, the service-
connected left forefoot amputation?  A 
complete rationale should accompany all 
opinions expressed.

3.  Readjudicate the Veteran's claims on 
appeal.  Specifically consider (a) whether 
the severity of the Veteran's service 
connected left forefoot amputation more 
nearly approximates that of loss of use of 
the foot; and, (b) whether the Veteran has 
a right knee, left knee or other lower 
extremity disability secondary to his 
service-connected left forefoot 
amputation, taking into consideration the 
provisions of 38 C.F.R. § 3.310.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009). 




